Citation Nr: 0900311	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-14 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from January 
1980 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008) (requiring that the diagnosis conform to the 
requirements of the DSM-IV); a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See Cohen v. Brown, 10 
Vet. App. 128 (1997); 38 C.F.R. § 3.304(f) (2008).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.

In this case, the veteran contends that he currently suffers 
from PTSD as a result of physical and sexual trauma incurred 
while on active duty service at Ft. Riley, Kansas in 1982.  
The veteran states that while on duty a fellow soldier called 
him back to a supply room asking for assistance.  The veteran 
asserts that upon entering the room he was physically 
assaulted, pinned down, and raped by four fellow soldiers.  

The veteran was originally diagnosed with chronic PTSD in 
July 2003 after sharing his story with a VA psychologist.  
The veteran states this was the first time he told anyone 
about the incident.  In 2004, the veteran spent one month at 
a VA treatment program in Florida, where he was treated for 
chronic PTSD, as diagnosed according to the DSM-IV criteria.  
Both diagnoses were based on the in-service stressor claimed 
by the veteran.  Under 38 C.F.R. § 3.304(f), this evidence 
sufficient to establish a diagnosis of PTSD and a nexus 
between the veteran's disability and his claimed in-service 
stressor.

However, under Cohen, since the veteran's claimed stressor is 
non-combat related, additional credible evidence is required 
to corroborate the veteran's account of the stressor.  To 
this end, the veteran has submitted letters from his mother 
and sister indicating behavior changes around the time of the 
incident.  See 38 C.F.R. § 3.304(f)(3) (stating that behavior 
change following an alleged assault is one type of relevant 
evidence that may be considered).  The veteran also asserts 
that he exhibited behavior change by actively seeking 
discharge from the Army as a result of the incident.  The 
veteran received an early discharge under honorable 
conditions, but there is no evidence in the record indicating 
sexual assault was a factor in that decision.  The veteran 
contends that he purposely violated unrelated rules and 
regulations in an attempt to be discharged without revealing 
the alleged assault.  For example, the veteran stated that 
after the incident, he often chose not to report for duty on 
time.  Personnel records from April and June of 1982 show the 
veteran was reprimanded for untimeliness on multiple 
occasions.  

However, while the veteran's account of the circumstances 
surrounding the incident generally comports with the 
objective evidence in the record, the Board has not found 
sufficient evidence to establish that the claimed stressor 
occurred.  Primarily, the Board finds no objective evidence 
in the record verifying the occurrence of an assault.  
Additionally, there is no competent evidence attributing the 
veteran's demonstrated behavioral changes to the alleged 
stressor.  The Board notes that other disciplinary issues, 
including documented drug use, could have played a role.  
Nevertheless, the Board is not allowed to draw such a 
conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (stating that the Board may not substitute its own 
judgment on matters reserved for medical professionals).  

Under 38 C.F.R. § 3.304(f)(3) (2008), when the Board cannot 
conclusively establish whether a personal assault stressor 
occurred, the Board may request a medical opinion to address 
the issue.  As such, this appeal is being remanded to provide 
the veteran with a VA examination to determine: (1) whether 
the evidence, to include any in-service or post-service 
behavior changes, indicates that the veteran's claimed 
beating and sexual assault occurred, and (2) whether the 
veteran meets the DSM-IV criteria for PTSD based on a 
credible, verified stressor.  See 38 C.F.R. § 3.303(f) (VA 
may submit evidence to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred).

The Board also notes that VA medical records from November 
2005 indicate the veteran has received disability benefits 
form the Social Security Administration (SSA).  However, 
there is no indication in the veteran's claims folder that 
any attempt has been made to obtain records associated with a 
SSA disability determination, including administrative and 
medical records.  The Court of Appeals for Veterans Claims 
(Court) has held that SSA records cannot be unilaterally 
deemed irrelevant by VA because the possibility that such 
records contain relevant evidence pertaining to etiology 
cannot be foreclosed absent a review of these records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187-8 (2002). 
Therefore, the Board concludes that upon remand, the RO is 
required to obtain any SSA determinations and records 
associated with such determinations.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any Social Security 
Administration disability benefit 
determinations as well as any copies of the 
records on which such determinations were 
based.

2. Schedule the veteran for a VA examination 
with a specialist in the field of mental 
health (psychiatrist or psychologist).  The 
purpose of this examination is to determine 
the existence and etiology of any PTSD.  The 
claims folder, including a copy of this 
REMAND, must be sent to the examiner for 
review, and the examination report should 
reflect that a review of the claims folder 
was completed.  Following a review of the 
claims folder and an interview and 
examination of the veteran, the examiner 
should:

(a) Provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the veteran was beaten 
and/or sexually assaulted during service.  A 
complete rationale should be provided for any 
conclusions or opinions and should be based on 
the interview, examination, and a review of 
the veteran's claims folder, including the 
veteran's service and post-service treatment 
records, service personnel records, lay 
statements by the veteran, and any third party 
evidence/statements.  The examiner should also 
discuss any in-service or post-service 
behavioral changes that support or refute the 
provided opinion.

(b) If, and only if, it is determined that 
it is more likely than not or at least as 
likely as not that the veteran was beaten 
and/or sexually assaulted during service, 
then determine whether the veteran currently 
has PTSD based on his claimed in-service 
stressor of personal assault.  The examiner 
should utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain whether 
and how each of the diagnostic criteria is 
or is not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




